Citation Nr: 1719310	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 (2016) based on an October 15, 2000 admission for myocardial infarction (ischemic heart disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963 and from February 1964 to October 1989.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in Roanoke, Virginia, that denied entitlement to a temporary total evaluation for service-connected ischemic heart disease, status post myocardial infarction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was admitted on October 15, 2000, for a myocardial infarction.

2.  Service connection for ischemic heart disease, status post myocardial infarction and angioplasty, was established effective March 8, 2002.


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on an admission on October 15, 2000, for myocardial infarction (ischemic heart disease) are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400,  4.30 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 for at least one month of convalescence following an admission for myocardial infarction beginning October 15, 2000.

Pertinent Law and Regulations

A temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Factual Background and Legal Analysis

The facts of this case may be briefly stated.  

A claim for presumptive service connection of ischemic heart disease was received from the Veteran in April 2010, wherein he claimed that he wanted to apply for service connection for Ischemic Heart Disease because he "had a heart attack in October 2000."  Subsequently received were clinical records showing that he was initially admitted to a private hospital on October 15, 2000, and later transferred to Tripler Army Medical Center for chest pain with a principal diagnosis of myocardial infarction, followed by angioplasty.  By RO rating decision in January 2011, service connection for ischemic heart disease, status post myocardial infarction and angioplasty, was granted effective April 5, 2010, in accordance with Nehmer v. United States Department of Veteran's Affairs. 38 C.F.R. § 3.816 (2016).  See also Nehmer v. U.S. Veterans Admin., 32 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The Veteran submitted a claim in March 2011 for a temporary total (100 percent) rating for convalescence following myocardial infarction in October 2000.  By rating action in June 2011, entitlement to a temporary total evaluation for treatment of a service-connected or other condition subject to compensation was denied.  The Veteran appealed this denial, and by rating decision in October 2011, while the claim was still denied, the Veteran was awarded an earlier effective date of service connection for ischemic heart disease, status post myocardial infarction and angioplasty, effective March 8, 2002.  This was noted to be the date of an original claim for service connection received by VA.  

In this instance, it is shown that the effective date of service connection for ischemic heart disease, status post myocardial infarction was established as March 8, 2002.  The Board thus points out that service connection was not in effect for heart disease at the time the Veteran sustained a myocardial infarction in October 2000.  The applicable regulation stipulates that a temporary total disability rating requires medical treatment for already service-connected disability.  See 38 C.F.R. § 4.30.  There is simply no provision under VA law or regulations to grant entitlement to temporary total disability rating prior to the establishment of service connection.  

The Board notes that based on 38 C.F.R. § 3.400, which would allow for an earlier effective date if the Veteran could demonstrate that his claim was received earlier than the myocardial infarction or the date of entitlement arose, whichever is later, there is, unfortunately, no way for an earlier effective date to be awarded, especially where the Veteran's first claim was received in March 2002, the date the RO subsequently awarded.  Given such, a temporary total evaluation cannot, as a matter of law, be awarded prior to the effective date of service connection for the disability.  Therefore, the Veteran's claim for a temporary total disability on the basis of ischemic heart disease, status post myocardial infarction, must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on an admission on October 15, 2000, for myocardial infarction (ischemic heart disease) is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


